Citation Nr: 0805627	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  06-06 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation for migraine 
headaches.

2.  Entitlement to a compensable evaluation for irritable 
bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1992 to September 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The issue of migraine headaches is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected IBS is manifested by 
disturbances of bowel function with occasional episodes of 
abdominal distress.


CONCLUSION OF LAW

Throughout the entire rating period, the criteria for any 
compensable rating for IBS has not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
7319, 7325 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
service connection has been established, but a higher initial 
disability rating is at issue, the extent of impairment 
throughout the entire period, beginning with the filing of 
the claim, must be considered and a determination must be 
made regarding whether "staged" ratings are warranted.  See 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a 
disability rating is initially assigned, separate ratings 
should be considered for separate periods of time, known as 
staged ratings).  Since the veteran did not manifest symptoms 
to warrant a compensable rating at any time after the claim 
was filed, staged ratings are inappropriate here. 

Because the specific condition of IBS does not appear in the 
rating schedule, the veteran's IBS has been evaluated by 
analogy under Diagnostic Code (DC) 7325.  DC 7325 in turn 
instructs to rate as for irritable colon syndrome.  DC 7319 
provides ratings for irritable colon syndrome.  Mild 
irritable colon syndrome, with disturbances of bowel function 
with occasional episodes of abdominal distress, is rated 
noncompensably (0 percent) disabling.  Moderate irritable 
colon syndrome, with frequent episodes of bowel disturbance 
with abdominal distress, is rated 10 percent disabling.  
Severe irritable colon syndrome, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, is rated 30 percent disabling.  
38 C.F.R. § 4.114. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.

The veteran underwent a VA examination in January 2005.  The 
VA examiner noted a September 2003 episode of diarrhea 
lasting three weeks.  This was while the veteran was in 
service.  The last reported episode of diarrhea and abdominal 
cramps was in October 2004, the month after separation from 
service.  There is no vomiting, nausea, or fever.  At the 
time of the January 2005 examination, the veteran reported 
regular bowel movements once per day. 

Although the veteran's representative argued in the April 
2005 notice of disagreement and the December 2005 appeal that 
the veteran has monthly, two-day episodes of explosive 
diarrhea and/or constipation, neither treatment records nor 
examination reports contain any reference to such episodes 
since the veteran's military service.  The veteran also has 
not described such current episodes.  As the medical evidence 
shows that the veteran's IBS symptoms have resolved, a 
compensable evaluation is not warranted.

Duties to notify and assist

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (1994).  

The RO's January 2005 notice letter described the evidence 
necessary to file a claim for service connection, and met all 
the requirements noted above; including informing the veteran 
that it was ultimately her responsibility to see to it that 
any records pertinent to his claim are received by VA.  This 
notification would also apply to the "downstream" issues of 
entitlement to an increased initial evaluation.  See 
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  The veteran was 
given the specific notice required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006), in a March 2006 letter, shortly 
after the Dingess decision was issued.  To whatever extent 
Dingess or the recent decision of Vazquez-Flores v. Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 2008), concerning 
the specific notice to be given in claims for increase, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as increased 
evaluation claims, the Board finds no prejudice to the 
appellant in proceeding with the present decision.  She 
appealed the disability evaluation assigned.  She was given 
the specific requirements for an increased rating for the 
disability at issue in the rating decision and in the 
statement of the case, so she has actual knowledge of those 
criteria.  As the appeal is being denied herein, any other 
potential downstream issues are moot.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran.  
VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an increased 
initial evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 
2002 & Supp. 2007).  Specifically, the RO secured and 
associated with the claims file all evidence pertinent to 
this claim, including VA treatment records and VA 
examinations. 


ORDER

Entitlement to a compensable evaluation for IBS is denied.


REMAND

In July 2006, the veteran's representative submitted a 
request for VA to obtain medical records from the veteran's 
primary care physician at Bemus Point Family Practice in 
Bemus Point, New York.  These records are likely to address 
the severity and frequency of the veteran's migraine 
headaches.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available medical records 
from Bemus Point Family Practice and 
associate with the claims file.

2.  Readjudicate the issue on appeal in 
light of all of the evidence of record.  
If the benefit is not granted, furnish 
the veteran and her representative with a 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


